Appellant makes vigorous complaint of our holding that his bills of exception do not properly present any error because same do not set out the answers which would have been given, or which were given to the questions which appear in said bills. This court seems to have almost, if not uniformly, held that where the complaint is of the answer, such answer should appear in the bill. Charles v. State, 87 Tex.Crim. Rep.; Taylor v. State, Id., 330; Pruitt v. State, 88 Tex.Crim. Rep.; Gates v. State, Id. 570; Lane v. State, 89 Tex.Crim. Rep.; Hill v. State, Id., 450; Smith v. State, 90 Tex.Crim. Rep.; Polk v. State, 91 Tex.Crim. Rep.; Turner v. State,93 Tex. Crim. 104; Hays v. State, 94 Tex.Crim. Rep.; Bradford v. State, 95 Tex.Crim. Rep.; Sullivan v. State, Id. 527; Russell v. State, 96 Tex.Crim. Rep.; Smith v. State, 232 S.W. Rep., 497. In these cases will be found frequent announcement of the fact that this court will not look through statements of facts to ascertain those things which may be necessary to show errors complained of in defective bills of exception. The Waters case, 241 S.W. Rep., 496, and the Tijerina case, 74 S.W. Rep., 913, which are cited by appellant, are cases in which the questions themselves were held objectionable regardless of the answers, it being stated that the questions manifested the purpose of the State to create prejudice against the accused, and this was ground of the objection. The Waters case, supra, was not reversed only for the error just discussed but was one of the errors mentioned by the court in its opinion. In that case the answers of the witness were included in the bill of exceptions, and it was also shown that in connection with asking the questions complained of, when interrogated by the court as to whether there was any basis for such questions, the prosecuting attorney stated that there was. This illustrates the difference in principle between our conclusion in this case and that reached in the cases cited by appellant. There is nothing in the questions asked by appellant evidenced by the complaints in the instant case which shows any purpose on the part of the State to create a prejudice against the accused. For instance, he was asked in the matter complained of in bill of exceptions No. 1 of what offense he had been convicted in the city court on a certain date. There is nothing in the mere asking of this question which would lead this court to conclude that the expected answer would not be some connected offense or some offense involving moral turpitude. Substantially *Page 524 
the same reasoning might be applied to the question appearing in bill of exceptions No. 2. As stated in the original opinion, the State's theory was that the killing of deceased was because of jealousy of appellant's divorced wife. The question set out in bill of exceptions No. 2 was: "Do you know when she filed the divorce petition, or suit against you?" Manifestly this question could become material from many possible aspects of the case. We set these out as illustrative of the difference between our view in the cases cited by the appellant and in this case.
Being unable to agree with appellant, and being of opinion that the case was properly disposed of on original presentation, the motion for rehearing will be overruled.
Overruled.